Citation Nr: 1543050	
Decision Date: 10/07/15    Archive Date: 10/13/15

DOCKET NO.  14-14 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a right knee injury.


REPRESENTATION

Appellant represented by:	Robyn R. Cannon, Attorney


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel



INTRODUCTION


The Veteran served on active duty from February 1, 1991, to September 27, 1991, with additional periods of Active Duty for Training (ACDUTRA), including a period from January 18, 2002, to May 10, 2002.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The Board notes that in October 2013, the Veteran filed a notice of disagreement with a denial of service connection for sleep apnea, posttraumatic stress disorder (PTSD), thyroid cancer, and entitlement to a non-service connected pension.  On August 4, 2015 the RO issued a statement of the case in connection with those issues.  As the Veteran has not filed a substantive appeal with respect to those issues, they are not presently before the Board at this time.  38 C.F.R. §§ 20.200, 20.202 (2014).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

VA's duty to assist requires it to provide a medical examination or obtain a medical opinion if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (a) contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of a disability; (b) establishes that the Veteran suffered and event, injury, or illness in service; and (c) indicates that the claimed disability or symptoms may be associated with that in-service event, injury, or illness.  38 U.S.C.A. § 5013A (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2014); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003) (holding that VA's obligation to provide a veteran with a medical examination or to obtain a medical opinion is triggered if the evidence of record demonstrates "some causal connection between his disability and his military service").

The United States Court of Appeals for Veterans Claims (Court) has noted that the first element only requires consideration of whether there is evidence of a current disability or persistent or recurrent symptoms of a disability.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The evidence may be medical or lay, so long as it is competent.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (describing competent lay testimony sufficient to establish a diagnosis); see also Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that lay testimony is competent to establish the presence of observable symptomatology).  Thus, the mere fact of filing a claim may be sufficient to satisfy the first element in providing an examination.  

The Court has also held that the requirement that a disability "may be associated" with service is a "low threshold" standard.  McLendon, 20 Vet. App. at 83.  In so holding, it noted that credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation is enough to satisfy the "low threshold" requirement.  Id.

In the instant matter, the record demonstrates that the Veteran sustained an injury to his right knee while on ACDUTRA in February 2002.  Further, a review of the Veteran's VA treatment records dated between September 2011 and January 2014, which are presently associated with the Virtual VA file, confirm ongoing complaints of knee pain, although no specific diagnosis is given.  For his part, the Veteran has also submitted statements attesting to experiencing ongoing pain since the time of his injury in 2002.  

In light of this evidence, the Board finds that VA's duty to provide a medical examination has been triggered in the instant matter. Accordingly, on remand, the Board finds that the Veteran should be provided with a VA examination to assess the present state of his claimed right knee condition.  

Additionally, in his VA Form 9 (Appeal to the Board of Veterans' Appeals), the Veteran stated that it was unclear whether his VA treatment records from September 2011 through January 2014 were, in fact, associated with the record.  The Board confirms that those records are contained in his Virtual VA file, and available for review in the adjudication of this claim.  However, in light of the ongoing nature of those treatment records, the Board finds that the AOJ should make efforts to obtain and associate with the claims file any subsequent VA treatment records generated after January 2014, if they exist.  

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the record any outstanding VA treatment records concerning the Veteran's right knee that have not already been associated with the claims file.

2. Thereafter, schedule the Veteran for a VA examination with an appropriate specialist in connection with his claim for service connection for a right knee condition.  The complete record, including a copy of this remand, should be made available to the examiner selected to conduct the examination.  All necessary medical tests should be conducted.

The examiner should review the Veteran's complete medical history and conduct a thorough examination of the right knee.  The examiner is then requested to provide a diagnosis for any medical condition found that may account for the Veteran's symptoms, to include his history of knee pain.

For each diagnosed condition, the examiner is then requested to state whether it is at least as likely as not (i.e., a 50 percent probability or greater) that the diagnosed condition is etiologically related to the Veteran's active duty knee injury sustained in February 2002.  

A complete rationale for any diagnosis or opinion should be given and should cite to evidence of record, medical treatise evidence, or known medical principles.  

3. Thereafter, the AOJ should readjudicate the issue on appeal in light of all evidence of record.  If the benefit sought remains denied, the Veteran and his representative should be issued a supplemental statement of the case and afforded adequate time to respond before returning the matter to the Board for additional appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




